Title: From Thomas Jefferson to Albert Gallatin, 19 April 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Apr. 19. 05. 
                  
                  The following Commissions to be issued
                  Michael Baldwin of Ohio to be Marshal Of Ohio
                  Thomas Newton senr. of Virginia to be Collector for the port of Norfolk co.
                  
                     Th: Jefferson 
                     
                  
               